Citation Nr: 0113133	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-36 561	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California




THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the veteran's service-
connected left ankle disorder.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected left 
ankle disorder.

3.  Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected left ankle disorder.




REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the RO.


REMAND

Review of the service medical records reveals that the 
veteran suffered a fracture of the left tarso-navicular bone 
in a 1967 fall during service.  He underwent multiple 
surgical procedures in an effort to repair that ankle joint, 
including one necessitating bilateral iliac bone grafts.  The 
injury and surgical correction have left the veteran with 
solid union of the left subtalar joint and arthritis in the 
ankle.  

In a June 1976 decision, the RO granted service connection 
for the post-operative residuals of a fracture of the left 
ankle and assigned the disability a 20 percent evaluation.

The veteran now asserts that his ankle disorder has grown 
worse and that he has disorders of the low back and bilateral 
hips due to symptoms of his service-connected left ankle 
disorder.  

In support of his claims for service connection, the veteran 
has submitted statements from his private physician that 
indicate that the disorders of the low back and the hips are 
due to or aggravated by his service-connected left ankle 
injury.   Specifically, the veteran's private physician 
offered opinions including: "[h]is back problem seemed to be 
complicated by the fact that he had a subtalar 
arthrodesis...." (March 1995 letter); "[t]he stiffness of his 
lower limb has resulted in progressive and cumulative stress 
on both his knees, hips, as well as his lower back.  I feel 
that his back problem are a direct consequence of his stiff 
frozen subtalar joint." (July 1995 letter); and "[the 
veteran] has had a subtalar fusion of the left foot.  This 
has thrown, over the last 30 years, increased stress on his 
knees as well as his hips.  He has gradually developed 
arthritic complaints in these joints as well because of the 
fusion of his left subtalar joint."  (November 1999 letter).

In addition to these statements from the veteran's private 
physician, the Board notes that the diagnoses on the 
veteran's December 1995 VA examination also support his 
claims for service connection.  Specifically pertinent are 
diagnoses of left hip "arthralgia" that was directly and 
proximately caused by the veteran's prior left ankle injury 
and blunt trauma associated with that injury, and that of 
lumbosacral spine post-traumatic degenerative disk disease 
for which the examiner indicated the "prior ankle and hip 
injuries are the direct, proximate causes...."  That VA 
examiner went further to note that "the mechanisms by which 
these prior injuries caused the condition include the 
immediate trauma associated with the fall and also the 
antalgic gait associated with the left ankle and left hip 
conditions."

Complicating these findings is the fact that the veteran 
received injuries in a 1989 automobile accident while working 
for the U.S. Postal Service.  While records of any initial 
treatment for those injuries are not on file, the Board notes 
that the history provided on February 1994 hospitalization 
records indicated that shortly after the accident the veteran 
was treated for numbness in the extremities and that he later 
underwent cervical diskectomy and fusion and lumbar 
diskectomy and fusion.  Along these lines, the history 
reported on an April 2000 disability examination indicated 
that the veteran had a history of surgeries following a 1989 
work-related accident including surgery on both hips, which 
involved resurfacing and debridement for rheumatoid 
arthritis.         

Furthermore, in a December 1999 medical opinion, the RO 
Medical Officer reported the opinion that the veteran's 
chronic low back condition was causally related to the 
industrial motor vehicle accident in 1989 and to the residual 
effects of two spinal fusion surgeries.  The VA Medical 
Officer went on to indicate that he or she did not believe 
that disturbance of gait due to a left ankle injury caused 
the veteran's major back disability.  Also dated in December 
1999 was a statement from the veteran's private physician 
indicating that the veteran's condition of the lower back is 
a result of his injury while working with the U.S. Postal 
Service.

Given the competing nature of the medical opinions as to 
whether or not symptoms of the veteran's service-connected 
left ankle disorder caused or aggravated the veteran's low 
back disorder, the Board must remand the case for additional 
development and thorough examination. 

The Board also finds that the veteran's claim for service 
connection for a bilateral hip disorder will have to be 
remanded for additional development and new examination.  The 
evidence of record indicates that the veteran underwent 
bilateral iliac bone grafts during service, that the veteran 
evidently had bilateral hip surgery involving resurfacing and 
debridement for rheumatoid arthritis sometime after his 1989 
accident, and that the veteran was diagnosed in 1995 with 
left hip "arthralgia" related to his left ankle injury and 
to blunt trauma associated with that injury.  In spite of 
these findings which support the veteran's claim, the Board 
points out that the file lacks any evidence indicating 
whether the veteran has any residual disability due to the 
inservice bone grafts, any evidence identifying whether the 
bilateral hip surgery was performed for reasons related to 
service, and any evidence showing whether the veteran 
currently has an actual hip disorder related to service or 
the service-connected left ankle disorder.

On remand, the veteran should be scheduled for a new VA 
examination to determine the nature and etiology of any 
disorders of the hips and the low back.   

Turning to the veteran's claim for a higher rating for his 
service-connected left ankle disorder, the Board notes that 
the veteran has not had a VA examination for this condition 
since December 1995.  Since that examination the veteran and 
his private physician have indicated that the left ankle 
problems have grown worse.  Furthermore, the private 
physician noted that the veteran has a fused subtalar joint 
and subtalar arthrodesis (April 1996 letter), and he has 
indicated that the veteran had total loss of motion of the 
subtalar joint (October 1997 letter).  

In light of the complaints of increased disability, the 
length of time since the last examination, and the 
possibility that the veteran's disorder could be given a 
higher rating under a diagnostic code for ankylosis of the 
ankle, this issue must also be remanded for a new 
examination.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).

Prior to any examination, records of ongoing treatment should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   
Additionally, the RO should attempt to obtain any pertinent 
records involving treatment for symptoms related to the hips 
and the low back.  Specifically noted in this regard are 
records of treatment following the veteran's 1989 motor 
vehicle accident and records of any hip surgery.  

Furthermore, since the file contains an April 2000 disability 
evaluation for the Department of Social Services, the Board 
should ascertain whether the veteran is receiving Social 
Security Administration (SSA) disability benefits.  While 
there are no records on file pertaining to such benefits, the 
Court has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The RO should contact the SSA and attempt 
to obtain copies of any decision granting benefits as well as 
any medical evidence used in reaching that decision.  

Finally, the Board also notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the course of the veteran's appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).    

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information and further 
argument to support his claims for 
service connection for disorders of the 
hips and the low back, and his claim for 
an increased rating for his service-
connected left ankle disorder.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed hip and 
back conditions since service and the 
left ankle disorder since 1995.  
Specifically noted in this regard are 
records regarding treatment following the 
veteran's 1989 motor vehicle accident and 
records relating to any surgery on the 
hips.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder. The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  If the RO determines that the veteran 
has applied for disability benefits 
through the SSA, the RO should obtain 
from the Social Security Administration 
any records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.

3.  The RO should then schedule the 
veteran for a VA examinations to 
determine the nature and etiology of any 
disorder of the low back and either hip, 
and to determine the severity of his 
service-connected left ankle disability.  
All indicated tests, including x-ray 
studies, must be conducted.  A complete 
rationale for any opinion expressed must 
be provided.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner(s) prior to 
the requested studies, and any report 
should reflect consideration of the 
pertinent medical history.  

The  report(s) should fully set forth all 
current complaints and pertinent clinical 
findings referable to the claimed low 
back and hip disorders and to the 
veteran's service-connected left ankle 
disability.  Additionally, the 
examiner(s) should comment on the 
presence of any arthritis in any 
pertinent joints.  The examiner(s) should 
specifically indicate a medical opinion 
as to whether it is as least as likely as 
not that the veteran has a disorder of 
the left or right hip or the low back 
that is due to or aggravated by any 
aspect of his period of service, to 
include the symptoms of his service-
connected left ankle disorder.  
Furthermore, the examiner evaluating the 
ankle should indicate the degree to which 
the veteran's service-connected left 
ankle disorder results in objective 
evidence of functional loss due to pain- 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged use, during bad weather, 
or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  That 
examiner should also be requested to 
determine whether, and to what extent, 
the left ankle exhibits ankylosis, 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  Any functional loss 
attributable to pain or to any of the 
above should be expressed in the 
quantifiable terms of additional degrees 
of loss of motion.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, to include 
consideration of factors identified in 
the DeLuca case noted above.  If service-
connected ankylosis is found in the left 
ankle, the RO should consider rating the 
veteran's service-connected disability of 
the appropriate rating criteria.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




